                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP QUINN,                                        :
          Petitioner,                                 :
                                                      :
                               v.                     :       CIVIL ACTION NO. 10-CV-0160
                                                      :
SUPERINTENDENT MEHAWLER, et al.,                      :
         Respondents.                                 :

                                        MEMORANDUM

JOYNER, J. CURTIS                                                            June     26      , 2019

       Presently pending is a pro se motion for relief pursuant to Federal Rule of Civil

Procedure 60(b), filed by Phillip Quinn (“Petitioner”). (ECF No. 28). Petitioner is seeking relief

from the Court's July 8, 2011, Order denying his petition for writ of habeas corpus relief.

(See Order, ECF No. 12). Petitioner’s motion is denied for the following reasons.

I. BACKGROUND

       On May 3, 2001, following a jury trial, Petitioner was found guilty of second-degree

murder, robbery, aggravated assault, possession of an instrument of crime, conspiracy to commit

robbery, and conspiracy to aggravated assault. (Hab. Pet. ¶ 4, ECF No. 1; Resp. to Mot. 2, ECF

No. 5). Petitioner was sentenced to life imprisonment for the second-degree murder conviction

and an additional consecutive 66 to 132 months for his conviction for aggravated assault.

       Petitioner timely appealed his conviction which was affirmed by the Superior Court of

Pennsylvania on June 20, 2003. (Rep. & Rec. 1-2, ECF No. 10). Petitioner filed a Post

Conviction Relief Action Petition on September 3, 2004. Id. It was denied on July 19, 2005. Id.

On January 13, 2010, Petitioner filed a pro se petition for habeas corpus relief, raising the

following claims: his conviction was obtained by use of a coerced confession; trial counsel

refused to permit Petitioner to testify on his own behalf; his sentence is excessive; there was
insufficient evidence to support the robbery conviction; erroneous jury instructions; inconsistent

verdicts should have resulted in a mistrial; and, abandonment by trial counsel for failure to file

an appeal.

       On July 8, 2011, this Court denied the petition with prejudice because it was untimely.

(Order, ECF No. 15). On November 5, 2018, Petitioner filed the instant Rule 60(b), arguing that

he is entitled to relief pursuant to McQuiggin v. Perkins, 569 U.S. 383 (2013), and Satterfield,

872 F.3d 152 (2107). (Pet. Rule 60(b) Mot., ECF No. 24).

II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 60(b) allows a party to seek relief from a final judgment,

order, or proceeding, and request reopening of a matter, in six limited circumstances. See Fed R.

Civ. P. 60(b); Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Federal Rule of Civil Procedure

60(b) is a catch-all provision that permits a court to vacate a final judgment, order, or proceeding

for “any other reason that justifies relief.” Fed.R.Civ.P. 60(b)(6). To obtain relief under Rule

60(b)(6) a petitioner must demonstrate “extraordinary circumstances.” Gonzalez, 545 U.S. at

535; see also Pridgen v. Shannon, 380 F.3d 721, 728 (3d Cir. 2004). The Third Circuit employs

a “flexible, multifactor approach to Rule 60(b) motions...that takes into account all the

particulars of a movant's case.” Cox v. Horn, 757 F.3d 113, 112 (3d Cir. 2014).

III. DISCUSSION

   A. Petitioner has not Established his Innocence


   In McQuiggin the Supreme Court held, “[A]ctual innocence, if proved serves as a gateway

through which a petitioner may pass whether the impediment is a procedure bar…or, as in this

case, expiration of the statute of limitations. 569 U.S. at 386. In Satterfield v. Dist, Attorney of

Philadelphia, the Third Circuit found McQuiggin “effect[ed] a change in [its] decisional law,”


                                                  2
and considered whether “the change in law borne by McQuiggin may properly serve as the basis

of a Rule 60(b)(b) motion.” 872 F.3d, 152, 159-160 (3d Cir. 2017). The Third Circuit explained,

“[A] proper demonstration of actual innocence by [petitioner] should permit Rule 60(b)(6) relief

unless the totality of equitable circumstances ultimately weigh heavily in the other direction.” Id.

at 163. Therefore, as a threshold matter, a court must determine whether a petitioner has made

an adequate showing of actual innocence to justify relief. Id. Thereafter, the court may consider

additional equitable factors. Id. at 163-64.

        Here, Petitioner presents no evidence of his innocence or to support his blanket assertion

that the he is actually innocent as a matter of law. Accordingly, without any evidence of

innocence, Petitioner has not made a credible showing of actual innocence, and is not entitled to

relief under McQuiggin. See McQuiggin, 569 U.S at 386; Schulp v. Delo, 513 U.S. 298, 324

(1999) (“To be credible, such a claim requires petition to support his allegations constitutional

error with new reliable evidence…that was not presented at trial.”); Satterfield, 872 F.3d at 163

(“The change in law brought about by McQuiggin will only permit [the petitioner] to overcome

his time-barred petition if he can make a credible showing of actual innocence—a burdensome

task that requires a petitioner to ‘persuade[ ] the district court that, in light of the new evidence,

no juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.’”); Riley v. Myers, No. 00-1183, 2018 WL 2045494, at *5 (M.D. PA May 1, 2018)

(“[A]ssessing whether a petitioner makes a credible showing of actual innocence is the first step

in [the] district court's analysis, i.e., it is the threshold matter which determines

whether McQuiggin's holding would be applicable.”).

        Petitioner has not presented the Court with extraordinary circumstances that warrant

relief under Rule 60(b).



                                                   3
IV. CONCLUSION

For the reasons explained herein, Petitioner's motion for relief pursuant to Federal Rule of Civil

Procedure 60(b) is denied.




                                                 4
